Exhibit 10.1

Execution Version

 

 

 

STOCK AND ASSET PURCHASE AGREEMENT

by and between

TS Biotechnology Holdings, LLC

and

INTREXON CORPORATION

dated as of January 1, 2020

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I The Transactions

     1  

SECTION 1.01     Purchase and Sale; Assumed Liabilities

     1  

SECTION 1.02     Purchase Price

     2  

SECTION 1.03     Closing Date

     4  

SECTION 1.04     Transactions to Be Effected at the Closing

     4  

SECTION 1.05     Transactions to Be Effected after the Closing

     5  

SECTION 1.06     Allocation of Purchase Price

     5  

Article II Seller Representations and Warranties

     5  

SECTION 2.01     Organization, Standing and Power

     5  

SECTION 2.02     Authority; Execution and Delivery; Enforceability

     6  

SECTION 2.03     No Conflicts; Consents

     6  

SECTION 2.04     Transferred Property

     6  

SECTION 2.05     Capitalization

     7  

SECTION 2.06     Litigation

     7  

SECTION 2.07     Condition and Sufficiency of Assets

     7  

SECTION 2.08     Taxes

     8  

Article III Purchaser Representations

     8  

SECTION 3.01     Organization, Standing and Power

     8  

SECTION 3.02     Authority; Execution and Delivery; and Enforceability

     8  

SECTION 3.03     No Conflicts; Consents

     8  

SECTION 3.04     Securities Act

     9  

SECTION 3.05     Investigation and Non-Reliance of Purchaser; No Additional
Representations

     9  

SECTION 3.06     Financing

     9  

SECTION 3.07     Litigation

     9  

Article IV Covenants

     10  

SECTION 4.01     Conduct of Business by Seller

     10  

SECTION 4.02     Solicitation

     11  

SECTION 4.03     Access

     14  

SECTION 4.04     Data Room

     14  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 4.05     Reasonable Efforts

     14  

SECTION 4.06     Financial Releases

     16  

SECTION 4.07     Names Following the Closing

     16  

SECTION 4.08     Intercompany Agreements

     16  

SECTION 4.09     Tax Matters

     17  

SECTION 4.10     Employment & Benefits Matters

     20  

SECTION 4.11     Additional Agreements

     21  

SECTION 4.12     Misdirected Payments; Misallocated Assets

     21  

Article V Conditions Precedent

     21  

SECTION 5.01     Condition to Each Party’s Obligation To Consummate the
Transactions

     21  

SECTION 5.02     Conditions to the Obligation of Purchaser to Consummate the
Transactions

     22  

SECTION 5.03     Conditions to the Obligation of Seller to Consummate the
Transactions

     22  

SECTION 5.04     Frustration of Closing Conditions

     23  

Article VI Termination

     23  

SECTION 6.01     Termination

     23  

SECTION 6.02     Procedure for Termination

     24  

SECTION 6.03     Effect of Termination

     24  

Article VII General Provisions

     24  

SECTION 7.01     Survival

     24  

SECTION 7.02     Amendments and Waivers

     24  

SECTION 7.03     Expenses; Transfer Taxes

     25  

SECTION 7.04     Assignment

     25  

SECTION 7.05     No Third-Party Beneficiaries

     25  

SECTION 7.06     Notices

     25  

SECTION 7.07     Interpretation; Certain Definitions

     26  

SECTION 7.08     Counterparts

     31  

SECTION 7.09     Entire Agreement

     31  

SECTION 7.10     Severability

     32  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 7.11     Enforcement

     32  

SECTION 7.12     Consent to Jurisdiction

     32  

SECTION 7.13     GOVERNING LAW

     33  

SECTION 7.14     WAIVER OF JURY TRIAL

     33  

 

-iii-



--------------------------------------------------------------------------------

Exhibits

Exhibit A — Transferred Entities; Transferred Equity

Exhibit B — Restructuring

 

 

-iv-



--------------------------------------------------------------------------------

STOCK AND ASSET PURCHASE AGREEMENT

STOCK AND ASSET PURCHASE AGREEMENT, dated as of January 1, 2020 (this
“Agreement”), is by and between Intrexon Corporation, a Virginia corporation
(“Seller”), and TS Biotechnology Holdings, LLC, a Virginia limited liability
company (“Purchaser”). Certain capitalized terms used herein are defined in
Section 7.07 below.

RECITALS

WHEREAS Seller owns, directly or indirectly, all the equity interests set forth
on Exhibit A (collectively, the “Transferred Equity”) and the “dna.com” domain
name (the “Domain Name” and, together with the Transferred Equity, the
“Transferred Property”);

WHEREAS Seller is engaged in an internal restructuring of the Transferred
Entities (the “Restructuring”) as described on Exhibit B;

WHEREAS Seller wishes to, and wishes to cause its Subsidiaries, as applicable,
to, sell and assign to Purchaser or its designee, and Purchaser wishes to, or
cause such designee to, purchase from Seller, the Transferred Property on the
terms and subject to the conditions set forth in this Agreement; and

WHEREAS concurrently with the execution of this Agreement, Seller and Purchaser
or one or more Affiliates of Purchaser, are entering into that Subscription
Agreement, dated as of the date hereof (the “Subscription Agreement”).

NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, and for good and valuable consideration, the receipt,
sufficiency and adequacy of which are hereby acknowledged, the parties hereby
agree as follows:

Article I

The Transactions

SECTION 1.01    Purchase and Sale; Assumed Liabilities. On the terms and subject
to the conditions set forth in this Agreement, at the Closing:

(a)    Seller shall sell, transfer and deliver, or cause to be sold, transferred
or delivered, to Purchaser, and Purchaser shall, or shall cause its designee to,
purchase from Seller, the Transferred Property; and

(b)    Purchaser shall assume and agree to perform and discharge when due all
liabilities and obligations primarily relating to the Domain Name arising from
and after the Closing (the “Assumed Liabilities”).



--------------------------------------------------------------------------------

SECTION 1.02    Purchase Price. The aggregate purchase price (the “Purchase
Price”) to be paid by Purchaser to Seller for the Transferred Property shall be
paid by wire transfer of immediately available funds to a bank account
designated in writing to Purchaser by Seller at least one Business Day prior to
the date of such payment as follows:

(a)    at the Closing, $53,000,000 payable in cash (the “Closing Purchase
Price”) in accordance with Section 1.04 (Transactions to Be Effected at the
Closing); and

(b)    after the Closing, payable in cash from time to time within five business
days after receipt of any inflow described in clause (ii) below, 10% of the
amount, if any, by which (A) the aggregate inflows through the date of such
receipt exceed (B) an amount (the “Hurdle Amount”) that would result in the
achievement by Purchaser, at the time of receipt, of an IRR of 20% on the
outflows described in clause (i) below (with such right to 10% of any such
excess referred to herein as the “Contingent Payment Right”):

(i)    The outflows shall be the cumulative amounts invested in the Transferred
Property, including all out of pocket Transaction Expenses by Purchaser or its
Affiliates (other than any of the Transferred Entities or their Subsidiaries),
from and after the Closing Date, including the Closing Purchase Price.

(ii)    The inflows shall be:

 

  (A)

any and all After-Tax Amounts received by Purchaser or any of its Affiliates by
way of sale or disposition of any of the Transferred Property at any time on or
prior to the third anniversary of the Closing Date or pursuant to a written
binding or nonbinding contract or letter of intent that contains the material
terms and conditions of a transaction, including price, whether or not subject
to normal and customary conditions, including due diligence, consents and
execution of a definitive purchase agreement, in each case executed by Purchaser
or any of its Affiliates and a third party on or prior to such third
anniversary;

 

  (B)

any and all After-Tax Amounts received by Purchaser or any of its Affiliates by
way of dividends or other distributions, or otherwise, from any of the
Transferred Property at any time on or prior to the third anniversary of the
Closing Date or pursuant to a written binding or nonbinding contract or letter
of intent that contains the material terms and conditions of a transaction,
including price, whether or not subject to normal and customary conditions,
including due diligence, consents and execution of a definitive purchase
agreement, in each case executed by Purchaser or any of its Affiliates and a
third party on or prior to such third anniversary; and

 

  (C)

any and all After-Tax Amounts received by Purchaser or any of its Affiliates in
connection with the sale or license of the Domain Name to a third party on or
prior to the third anniversary of the Closing Date or pursuant to a written
binding or nonbinding contract or letter of intent that

 

2



--------------------------------------------------------------------------------

  contains the material terms and conditions of a transaction, including price,
whether or not subject to normal and customary conditions, including due
diligence, consents and execution of a definitive purchase agreement, in each
case executed by Purchaser or any of its Affiliates and a third party on or
prior to such third anniversary.

(iii)    The date of each inflow shall be the date as of which the inflow is
paid to Purchaser or any of its Affiliates.

(iv)    “After-Tax Amounts” received by Purchaser or its Affiliates shall mean
amounts received by Purchaser or its Affiliates net of (i) any income Taxes
payable directly by Purchaser or its Affiliates on income recognized on account
of such receipt or (ii) in the event that Purchaser or any of its Affiliates is
a “flow-through” entity for U.S. federal, state or local income tax purposes,
any Taxes payable by any of Purchaser’s (or such Affiliate’s) direct or indirect
owners on their allocable share of any income recognized on account of such
receipt, in each case taking into account the application of any special Tax
rates applicable to Purchaser, its Affiliates or their direct or indirect
owners, as the case may be, on income recognized on account of such receipt.

(v)    The Hurdle Amount shall be determined at the time any amounts described
in clause (ii) are received by Purchaser, using the XIRR function in Excel.

(vi)    The Hurdle Amount will be solved for pursuant to the foregoing.

(c)    For the avoidance of doubt, the Contingent Payment Right (i) is solely a
contractual right, (ii) shall not be represented by a certificate or other
instrument, (iii) shall not represent an ownership interest in Purchaser or any
of its Affiliates (including the Transferred Entities or any of their respective
Subsidiaries) and shall not confer upon any Person any dividend rights, voting
rights, liquidation rights, preemptive rights or other rights common to holders
of the equity of Purchaser or any of its Affiliates (including the Transferred
Entities), (iv) is not intended to create a partnership, joint venture or agency
relationship between the parties and (v) is not redeemable.

(d)    Purchaser shall not take any action the primary purpose of which is to
circumvent its obligation, if any, to make any payment in respect of the
Contingent Payment Right. Seller acknowledges, understands and agrees that
subject to the preceding sentence, (i) Purchaser shall have the right to operate
the Transferred Entities and their respective businesses in the sole discretion
of Purchaser and make all decisions with respect to the Transferred Property,
the Transferred Entities and their respective businesses in its sole discretion;
(ii) Purchaser has not promised or projected payment of the Contingent Payment
Right; (iii) Purchaser does not owe a fiduciary duty or express or implied duty
to Seller; and (iv) nothing herein will prohibit Purchaser from engaging in any
business or opportunity or acquiring, entering into joint ventures, investing in
or otherwise cooperating with other Persons, including Persons that may have
interests adverse to or otherwise compete, directly or indirectly, with the
Transferred Property, the Transferred Entities and their respective businesses.

 

3



--------------------------------------------------------------------------------

SECTION 1.03    Closing Date. The closing of the Transactions (the “Closing”)
shall take place at the offices of Sidley Austin LLP, 787 Seventh Avenue, New
York, New York 10019, commencing at 10:00 a.m. Eastern Standard Time on the
second Business Day following the date on which each of the conditions set forth
in Article V is satisfied or, to the extent permitted by Law, waived by the
party entitled to waive such condition (except in any such case for any
condition that by its nature can be satisfied only on the Closing Date, but
subject to the satisfaction of such condition or waiver by the party entitled to
waive such condition at Closing)(the “Closing Conditions”); provided that the
Closing Date shall be the last Business Day of the month in which the Closing
Date Conditions are first satisfied. The date on which the Closing actually
occurs is referred to herein as the “Closing Date.” The parties for all purposes
shall deem the Closing to have occurred at 11:59 p.m. Eastern Standard Time on
the Closing Date.

SECTION 1.04    Transactions to Be Effected at the Closing. At the Closing:

(a)    Seller shall deliver to Purchaser:

(i)    certificates (or other instruments of transfer), in each case, in form
and substance reasonably satisfactory to Purchaser, representing the Transferred
Equity, together (if applicable) with duly executed stock or unit powers or
other instruments of transfer and with all appropriate transfer Tax stamps
attached, if applicable, sufficient to vest in Purchaser or its designee all
right, title and interest of Seller in and to the Transferred Equity (such
documents, the “Equity Transfer Documents”);

(ii)    all documents, papers, forms, and authorizations (the “Domain Name
Transfer Documents”) and take all other reasonable actions to enable Purchaser
to transfer the Domain Name to and register the Domain Name at the domain name
registrar of Purchaser’s choice;

(iii)    a certification of non-foreign status, in compliance with Treasury
Regulations Section 1.1445-2(b)(2) and reasonably acceptable to Purchaser
certifying under penalties of perjury that Seller is not a foreign person under
Section 1445 of the Code; and

(iv)    the other documents required to be delivered by it pursuant to Article
V; and

(b)    Purchaser shall deliver to Seller:

(i)    to the extent necessary, duly executed counterparts of the Equity
Transfer Documents;

(ii)    to the extent necessary, duly executed counterparts of the Domain Name
Transfer Documents;

(iii)    the other documents required to be delivered by it pursuant to Article
V; and

 

4



--------------------------------------------------------------------------------

(iv)    payment by wire transfer (to a bank account designated in writing to
Purchaser by Seller at least one Business Day prior to the Closing Date), of
immediately available funds in an amount equal to the Closing Purchase Price.

SECTION 1.05    Transactions to Be Effected after the Closing. From and after
the Closing, each of the parties shall use commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other party in doing, all things necessary, proper
or advisable to consummate and make effective, in the most expeditious manner
practicable, the Transactions.

SECTION 1.06    Allocation of Purchase Price. Within 90 days following the
Closing Date, Purchaser shall prepare and deliver to Seller an allocation
schedule (the “Allocation Schedule”) allocating the Closing Purchase Price plus
the amount of any Assumed Liabilities (as determined for U.S. federal income tax
purposes as of the Closing) among the Transferred Property. Within 30 days of
its receipt of such Allocation Schedule, Seller shall notify Purchaser in
writing whether it has any objection to such Allocation Schedule, and if it has
any objection, it shall specify the nature and grounds for such objection with
particularity. The parties shall negotiate in good faith to resolve any such
objection; provided, however, that, except as otherwise required by applicable
Law, the parties shall not be required to reach agreement, and if the parties
are unable to agree on an Allocation Schedule, each party shall make its own
determination. If the parties agree on an Allocation Schedule, the parties shall
act in accordance with the computations and allocations contained in the
Allocation Schedule in any relevant Tax Returns or Filings; provided, however,
that the parties recognize that each party may separately take into account
acquisition or sale expenses (as the case may be) incurred by such party. The
parties will revise the Allocation Schedule to the extent necessary to reflect
any post-Closing payment or adjustment made pursuant to or in connection with
this Agreement.

Article II

Seller Representations and Warranties

Except as Disclosed to Purchaser, Seller hereby represents and warrants to
Purchaser, as of the date hereof and as of the Closing Date, as follows:

SECTION 2.01    Organization, Standing and Power. Seller is duly organized,
validly existing and in good standing under the Laws of the Commonwealth of
Virginia and has full corporate power and authority and possesses all
governmental franchises, licenses, permits, authorizations and approvals
necessary to enable it to own, lease or otherwise hold its properties and assets
and to conduct its businesses as currently conducted. Each Transferred Entity is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction of its formation and has full corporate or limited liability
company power and authority to enable it to own, lease or otherwise hold its
properties and assets to conduct its businesses as currently conducted. Each
Transferred Entity possesses all governmental franchises, licenses, permits,
authorizations and approvals necessary to enable it to own, lease or otherwise
hold its properties and assets to conduct its businesses as currently conducted,
except, in each case, as would not have a material adverse effect on the
Transferred Entities.

 

5



--------------------------------------------------------------------------------

SECTION 2.02    Authority; Execution and Delivery; Enforceability. Seller has
full corporate power and authority to execute this Agreement and each other
agreement, document, instrument or certificate contemplated by this Agreement
and to consummate the Transactions. The execution and delivery by Seller of this
Agreement and each other agreement, document, instrument or certificate
contemplated by this Agreement and the consummation by Seller of the
Transactions have been duly authorized by all necessary corporate action. Seller
has duly executed and delivered this Agreement and, at or prior to Closing, each
other agreement, document, instrument and certificate contemplated by this
Agreement to be entered into at or prior to Closing by Seller will be duly
executed and delivered by Seller. This Agreement constitutes, and each such
other agreement, document, instrument and certificate contemplated by this
Agreement when so executed and delivered will constitute, a legal, valid and
binding obligation, enforceable against Seller in accordance with its terms,
except as limited by applicable Laws affecting the enforcement of creditors’
rights generally or by general equitable principles.

SECTION 2.03    No Conflicts; Consents. The execution and delivery by Seller of
this Agreement and each other agreement, document, instrument or certificate
contemplated by this Agreement to be executed by Seller does not, and the
consummation of the Transactions and compliance by Seller with the terms hereof
will not, contravene, conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, any provision of
(i) the articles of incorporation or bylaws of Seller or the organizational
documents of any Transferred Entity, (ii) any contract, lease, license,
indenture, agreement, commitment or other legally binding arrangement (a
“Contract”) to which Seller or any Transferred Entity is a party or by which any
of their respective properties or assets is bound or (iii) any Judgment or Law
applicable to Seller or any Transferred Entity or their respective properties or
assets. No consent, approval, waiver, license, permit, franchise, authorization
or Judgment (“Consent”) of, or registration, declaration, notice, report,
submission or other filing (“Filing”) with, any government or any arbitrator,
tribunal or court of competent jurisdiction, administrative agency or commission
or other governmental authority or instrumentality (in each case whether
Federal, state, local, foreign, international or multinational) (a “Governmental
Entity”) or any other Person is required to be obtained or made by or with
respect to Seller or any Transferred Entity in connection with the execution,
delivery and performance hereof or the consummation of the Transactions, other
than (i) such Filings and Consents as may be required under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”), (ii) such
Filings and Consents as may be required solely by reason of Purchaser’s (as
opposed to any other third party’s) participation in the Transactions, and
(iii) such Filings as may be required pursuant to the Exchange Act.

SECTION 2.04    Transferred Property. Seller, directly or through one or more of
its Subsidiaries, has good, valid and marketable title to the Transferred
Property, free and clear of all Liens (other than the Permitted Liens). Assuming
Purchaser (and its designee, if any) has the requisite power and authority to be
the lawful owner of the Transferred Property, at the Closing, good and valid
title to the Transferred Property will pass to Purchaser (or its designee, if
any), free of any adverse claims or Liens (other than Permitted Liens or those
arising out of acts of Purchaser or its Affiliates). Neither Seller nor any of
its Subsidiaries is a party to any option, warrant, purchase right or other
contract or commitment (other than this Agreement) that would require the sale,
transfer or other disposal of any ownership interest in the Transferred
Property.

 

6



--------------------------------------------------------------------------------

SECTION 2.05    Capitalization. Exhibit A contains a list of all of the
Transferred Equity. Seller will be, after the Restructuring, the record and
beneficial owner, of all the Transferred Equity, and, except as set forth on
Exhibit A, no third party owns any outstanding capital stock of the Transferred
Entities. All of the Transferred Equity (i) has been duly authorized and validly
issued, (ii) is fully paid and non-assessable, (iii) was issued in compliance
with all applicable Laws (including state and federal securities Laws or
exemptions therefrom) and organizational documents, (iv) does not impose any
obligation on Seller (and Purchaser will have no obligation other than as set
forth in this Agreement) to make further payments for the purchase of the
Transferred Equity or any other Person by reason of their ownership of the
Transferred Equity, and (v) was not issued in violation of any statutory or
contractual preemptive, subscription or other rights. There are no outstanding
or authorized stock appreciation, phantom stock plans, profit participation,
right of first refusals, right of first offers, options, warrants, convertible
or exchangeable securities, subscriptions, claims of any character, or other
rights (including any preemptive rights), agreements, obligations, arrangements
or commitments of any character (contingent or otherwise) (A) relating to any
capital stock of the Transferred Entities or (B) obligating Seller, any of its
Subsidiaries or the Transferred Entities to issue, deliver or sell, or cause to
be issued, delivered or sold, any capital stock of the Transferred Entities or
any securities convertible into, exchangeable for, or evidencing the right to
subscribe for or acquire, any capital stock of the Transferred Entities. There
are no irrevocable proxies and no voting agreements, voting trusts, partner
agreements or other agreements or understanding in effect with respect to the
capital stock of the Transferred Entities.

SECTION 2.06    Litigation. Except as Disclosed to Purchaser, as of the date of
this Agreement, there are no Proceedings, at law or in equity or before or by
any Governmental Entity, pending, proposed, or, to the knowledge of Seller,
threatened (i) against the Transferred Entities, Seller or any of its
Subsidiaries and relating to the Transferred Property or (ii) that questions or
challenges the validity of this Agreement or any agreements, documents,
instruments or certificates to be delivered by Seller or its Subsidiaries in
connection with this Agreement.

SECTION 2.07    Condition and Sufficiency of Assets. Each Transferred Entity
owns good, valid and marketable title to, or has a valid leasehold interest in,
all assets that Seller or its Subsidiaries own or lease that are material to the
operation of its business, as currently or contemplated to be conducted, except
for Permitted Liens, and such assets are in good operating condition and repair,
subject to ordinary wear and tear, and are substantially fit for use in
accordance with each Transferred Entities’ past practices, except, in each case,
as would not have a material adverse effect on the Transferred Entities. After
the Restructuring, the assets of each Transferred Entity, together with services
to be provided under the TSA and assuming the continued service of employees who
are expected to work for the Transferred Entities or the Purchaser, will be
sufficient to permit Purchaser to carry on the respective businesses of each
Transferred Entity immediately following the Closing in substantially the same
manner as such business is currently conducted by Seller or such Transferred
Entity, other than with respect to finance, tax, legal, accounting and other
general and administrative matters regularly provided by a parent entity. Except
as Disclosed to Purchaser, neither Seller nor any of its Subsidiaries owns any
assets (other than cash), intellectual property or other rights necessary for a
Transferred Entity to carry on its business as currently intended or
contemplated.

 

7



--------------------------------------------------------------------------------

SECTION 2.08    Taxes. There are no Liens for Taxes upon any of the Transferred
Property or the assets of any Transferred Entity, except statutory Liens for
current Taxes not yet due. Neither the Transferred Property nor any Transferred
Entity is subject to any Tax rulings or Tax settlement agreements with any
Governmental Entity. Neither the Transferred Property nor any Transferred Entity
is subject to a Tax sharing, Tax indemnity or similar agreement. The
Restructuring will be completed in the manner described in Exhibit B.

Article III

Purchaser Representations

Purchaser hereby represents and warrants to Seller, as of the date hereof and as
of the Closing Date, as follows:

SECTION 3.01    Organization, Standing and Power. Purchaser is duly organized,
validly existing and in good standing under the Laws of the Commonwealth of
Virginia and has full limited liability company power and authority and
possesses all governmental franchises, licenses, permits, authorizations and
approvals necessary to enable it to own, lease or otherwise hold its properties
and assets and to carry on its business as currently conducted.

SECTION 3.02    Authority; Execution and Delivery; and Enforceability. Purchaser
has full limited liability company power and authority to execute this Agreement
and each other agreement, document, instrument or certificate contemplated by
this Agreement and to consummate the Transactions. The execution and delivery by
Purchaser of this Agreement and each other agreement, document, instrument or
certificate contemplated by this Agreement and the consummation by Purchaser of
the Transactions have been duly authorized by all necessary limited liability
company action. Purchaser has duly executed and delivered this Agreement, at or
prior to Closing, each other agreement, document, instrument and certificate
contemplated by this Agreement to be entered into at or prior to Closing by
Purchaser will be duly executed and delivered by Purchaser. This Agreement
constitutes, and each other agreement, document, instrument and certificate
contemplated by this Agreement when so executed and delivered will constitute, a
legal, valid and binding obligation, enforceable against Purchaser in accordance
with its terms, except as limited by Laws affecting the enforcement of
creditors’ rights generally or by general equitable principles.

SECTION 3.03    No Conflicts; Consents. The execution and delivery by Purchaser
of this Agreement, and each other agreement, document, instrument or certificate
contemplated by this Agreement to be executed by Purchaser does not, and the
consummation of the Transactions and compliance by Purchaser with the terms
hereof will not, contravene, conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, any provision
of (i) the certificate of formation or limited liability company agreement of
Purchaser, (ii) any Contract to which Purchaser is a party or by which any of
its properties or assets is bound or (iii) any Judgment or Law applicable to
Purchaser or its properties or assets. No Consent of or Filing with any
Governmental Entity is required to be obtained or made by or with respect to
Purchaser or any of its Subsidiaries in connection with the execution, delivery
and performance hereof or the consummation of the Transactions, other than such
Filings as may be required pursuant to Sections 13 and 16 of the Exchange Act.

 

8



--------------------------------------------------------------------------------

SECTION 3.04    Securities Act. The Transferred Equity purchased by Purchaser
pursuant hereto is being acquired for its own account, for investment only and
not with a view to any public distribution thereof in violation of any of the
registration requirements of the Securities Act. Purchaser is an “accredited
investor” within the meaning of Regulation D, Rule 501(a), promulgated by the
SEC under the Securities Act, and shall submit to Seller such further assurances
of such status as may be reasonably requested by Seller.

SECTION 3.05    Investigation and Non-Reliance of Purchaser; No Additional
Representations. Purchaser acknowledges and agrees that (i) no Person, including
Seller, has made any representation or warranty, express or implied, as to the
Transferred Entities, the Transferred Entities’ businesses, the Transferred
Property or the Assumed Liabilities, or the accuracy or completeness of any
information regarding the Transferred Entities, the Transferred Entities’
businesses, the Transferred Property or the Assumed Liabilities, except as
expressly set forth in Article II, (ii) Purchaser has not relied on any
representation or warranty from Seller or any other Person in determining to
enter into this Agreement, except as expressly set forth in Article II, (iii) no
officer, director, manager, stockholder, agent, Affiliate, advisor,
representative or employee of Seller or any other Person has any authority,
express or implied, to make any representation, warranty or agreement on behalf
of Seller not specifically set forth in Article II, (iv) except as expressly set
forth in Article II or applicable federal or state securities Laws, Seller has
no obligation to disclose any information regarding the Transferred Entities,
the Transferred Entities’ businesses, the Transferred Property or the Assumed
Liabilities, and (v) neither Seller nor any other Person shall have or be
subject to any liability to Purchaser or any other Person resulting from the
distribution to Purchaser, or Purchaser’s use of any information regarding the
Transferred Entities, the Transferred Entities’ businesses, the Transferred
Property or the Assumed Liabilities. Without limiting the generality of the
foregoing, Purchaser acknowledges that neither Seller nor any other Person
acting on behalf of Seller has made any representation or warranty, express or
implied, as to any financial projections, forecasts, cost estimates and other
predictions relating to the Transferred Entities, the Transferred Entities’
businesses, the Transferred Property or the Assumed Liabilities or as to the
probable success or profitability of the Transferred Entities, the Transferred
Entities’ businesses or the Transferred Property. Purchaser acknowledges that it
has such knowledge and experience in financial or business matters, that it is
capable of evaluating the merits and risks of the investment contemplated
hereby, that its purchase of the Transferred Property is speculative and
Purchaser may lose its investment therein and that Purchaser can bear the
economic risk and loss of its investment in the Transferred Property.

SECTION 3.06    Financing. As of the date hereof, Purchaser has or will have as
of the Closing Date available to it cash that is sufficient to satisfy all its
obligations hereunder and timely to consummate the Transactions, including
payment of the Closing Purchase Price and all related fees and expenses.

SECTION 3.07    Litigation. There are no Proceedings, at law or in equity or
before or by any Governmental Entity, pending, proposed, or, to the knowledge of
Purchaser, threatened that questions or challenges the validity of this
Agreement or any agreements, documents, instruments or certificates to be
delivered by Purchaser in connection with this Agreement.

 

9



--------------------------------------------------------------------------------

Article IV

Covenants

SECTION 4.01    Conduct of Business by Seller. Except (i) in connection with a
Superior Proposal, (ii) for the Restructuring, (iii) as required by Law or
(iv) for matters set forth on Schedule 4.01 or otherwise contemplated by this
Agreement, from the date of this Agreement to the Closing Date, Seller shall
cause each Transferred Entity and each Subsidiary of a Transferred Entity to
conduct its business in the Ordinary Course of Business and, to the extent
consistent therewith, use all reasonable efforts to preserve intact its current
business organization, keep available the services of its current officers and
employees and keep its relationships with customers, suppliers, licensors,
licensees, distributors and others having business dealings with them to the end
that its goodwill and ongoing business shall be unimpaired at the Closing Date.
In addition, and without limiting the generality of the foregoing, except for
(i) the Restructuring, (ii) in connection with a Superior Proposal, (iii) as
required by Law or (iv) for matters set forth on Schedule 4.01 or otherwise
contemplated by this Agreement, from the date of this Agreement to the Closing
Date, Seller shall not, and shall not permit any of its Subsidiaries,
Transferred Entity or any Subsidiary of a Transferred Entity, to do any of the
following without the prior written consent of Purchaser, which consent shall
not be unreasonably withheld, conditioned or delayed:

(a)    (i) split, combine or reclassify any of its Equity Interests or issue or
authorize the issuance of any other Equity Interests in respect of, in lieu of
or in substitution for its Equity Interests, or (ii) purchase, redeem or
otherwise acquire any of its Equity Interests;

(b)    issue, deliver, sell or grant any of its Equity Interests;

(c)    amend its articles or certificate of incorporation, bylaws or other
comparable charter or organizational documents, except for such amendments to
its certificate of incorporation, bylaws and other comparable charter or
organizational documents that do not have an adverse effect on the Transactions,
or adopt a plan of complete or partial liquidation or resolutions providing for
its complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization;

(d)    acquire or agree to acquire (i) by merging or consolidating with, or by
purchasing all or substantially all the assets of or all or substantially all
the outstanding Equity Interests in, any business or any corporation,
partnership, joint venture, limited liability company or other company,
association or other business organization, or (ii) any assets that are
material, individually or in the aggregate, to it;

(e)    (i) grant to any of its officers or directors any increase in
compensation, except in the Ordinary Course of Business or to the extent
required under employment Contracts in effect as of the date hereof, (ii) grant
to any of its officers or directors any increase in severance or termination
pay, except to the extent required under any Contract in effect as of the date
hereof, (iii) enter into any severance or termination agreement with any such
officer or director, (iv) establish, adopt, extend, renew, enter into or amend
in any material respect any benefit plan other than in the Ordinary Course of
Business or (v) take any action to accelerate any rights or benefits, or make
any material determinations not in the Ordinary Course of Business, under any
benefit plan in effect as of the date hereof, except as required by the terms of
such benefit plan;

 

10



--------------------------------------------------------------------------------

(f)    make any change in its accounting methods, principles or practices,
except as may be required by a change in GAAP;

(g)    sell, lease (as lessor), license or otherwise dispose of or subject to
any Lien any of its properties or assets that are material to it, individually
or in the aggregate, except sales of excess or obsolete assets in the Ordinary
Course of Business;

(h)    incur any indebtedness for borrowed money or guarantee any such
indebtedness of another Person, except for short-term borrowings incurred in the
Ordinary Course of Business;

(i)    make or agree to make any new capital expenditure that, individually, is
in excess of $25,000;

(j)    make any Tax election or settle or compromise any Tax liability or refund
that will adversely affect Purchaser;

(k)    make any loan or advance (other than loans or advances that will be
repaid before the Closing) to any of its Affiliates, officers, directors,
employees, consultants, agents or other representatives;

(l)    authorize any of, or resolve, commit or agree to take any of, the
foregoing actions; or

(m)    sell, lease, license or otherwise dispose of or subject to any Lien, the
Domain Name.

SECTION 4.02    Solicitation.

(a)    Go-Shop Period. Notwithstanding anything in this Agreement to the
contrary, during the Go-Shop Period, Seller, Seller’s Subsidiaries and its and
their respective partners, managers, officers, directors, employees,
consultants, advisors and representatives (collectively, Seller’s
“Representatives”) shall be permitted, directly or indirectly, to:

(i)    solicit, initiate, encourage or facilitate any inquiries or the making of
proposals or offers that constitute, or could reasonably be expected to lead to,
an Alternative Proposal, including by furnishing non-public information
regarding Seller or any of its Subsidiaries (including one or more of the
Transferred Entities and their Subsidiaries) to any third Person in connection
therewith;

(ii)    participate in discussions or negotiations with, or furnish information
(whether orally or in writing) or access to the business, properties, assets,
books or records of Seller or any of its Subsidiaries (including one or more of
the Transferred Entities and their Subsidiaries) to, or otherwise cooperate
with, assist, or participate in, facilitate or encourage efforts by, Persons (or
representatives of Persons) that

 

11



--------------------------------------------------------------------------------

have made, are seeking to make, have informed Seller of an intention to make, or
have publicly announced an intention to make, any proposal that constitutes, or
could reasonably be expected to lead to, any Alternative Proposal; and

(iii)    amend, grant a waiver of or terminate any “standstill” or similar
obligation of any Person with respect to Seller (the activities specified in the
foregoing clauses (i), (ii), and (iii) collectively being the (“Go-Shop
Activities”);

provided, however, that Seller shall not disclose any material non-public
information regarding Seller pursuant to the foregoing without first entering
into a customary confidentiality agreement with the intended recipient (but for
the avoidance of doubt, Seller shall not be required to enter into a
confidentiality agreement with any representatives of such intended recipient;
provided, that such representative is covered by the confidentiality agreement
of the intended recipient or subject to a professional duty of confidentiality).
Seller shall not disclose any non-public information about Purchaser or the
Transaction, other than a press release announcing this Agreement, a draft of
which will be provided to Purchaser in advance of its public release. Purchaser
shall not, directly or indirectly, interfere with or seek to prevent or limit
the participation of any Person, including any officer, director or Affiliate of
Seller or Seller’s Subsidiaries, and any bank, investment bank or other
potential provider of debt or equity financing, in negotiations and discussions
permitted by this Section 4.02(a).

(b)    Prohibition on Go-Shop Activities After Go-Shop Period. Except as
permitted by this Section 4.02, beginning on February 1, 2020 and continuing
until the earlier of the Closing Date and the termination of this Agreement,
Seller shall not, nor shall it authorize or permit any of its Representatives,
and Seller shall direct each of its Representatives not to, engage in any
Go-Shop Activities.

(c)    Required Notices. Seller promptly shall advise Purchaser or its
representatives in writing of any Alternative Proposal or any inquiry with
respect to, or that could reasonably be expected to lead to, any Alternative
Proposal, the identity of the Person making any such Alternative Proposal or
inquiry and the material terms of any such Alternative Proposal or inquiry.
Seller shall keep Purchaser informed on a current basis of the status of any
such Alternative Proposal or inquiry, including any change to the material terms
thereof.

(d)    Permitted Transactions. Notwithstanding anything to the contrary herein,
the Special Committee (the “Committee”) of the Board of Directors of Seller (the
“Board”) or the Board may, in response to a Superior Proposal, if the Committee
or the Board determines in its good faith business judgment (after consultation
with outside legal counsel and its financial advisor) that failure to do so
would be inconsistent with its fiduciary duties under applicable Law, cause
Seller to terminate this Agreement pursuant to Section 6.01(e) and enter into a
sale agreement with respect to such Superior Proposal (an “Alternative Sale
Agreement”); provided, that Seller and the Committee or the Board shall not take
any such action unless Seller has given Purchaser at least three Business Days’
(subject to clause (y) of this sentence) prior written notice (a “Seller
Notice”) of its intention to take any such action, which notice discloses
(A) the material terms and conditions of such Superior Proposal and the identity
of the Person or group of Persons making such Superior Proposal and (B) a copy
of the then most current version of the Alternative Sale Agreement (if any) with
respect to such Superior Proposal; provided, further, that during such

 

12



--------------------------------------------------------------------------------

three Business Day period (it being understood and agreed that (x) any change to
the financial or other material terms and conditions of a Superior Proposal
shall require an additional Seller Notice to Purchaser of one Business Day
running from the date of such notice (provided that in no event shall the giving
of such additional Seller Notice shorten the three Business Day period under the
initial Seller Notice) and (y) with respect to any Person or group of Persons,
the notice period for the first Seller Notice given to Purchaser shall be three
Business Days and the notice period for any Seller Notice given following the
expiration of such three Business Day period with respect to any Superior
Proposal (or change thereto) made by such Person or group of Persons shall be
two Business Days), (I) Seller shall have, and shall have caused its
Representatives to, negotiate with Purchaser in good faith (to the extent
Purchaser desires to negotiate) to make such commercially reasonable adjustments
to the terms and conditions of this Agreement as would enable the Committee or
the Board to no longer make a determination that the Alternative Proposal
constitutes a Superior Proposal and (II) the Committee or the Board shall have
determined, following the end of such period (after considering the results of
such negotiations and the revised proposals made by Purchaser (if any) and after
consultation with outside legal counsel and its financial advisor), that the
Superior Proposal giving rise to such Seller Notice continues to be a Superior
Proposal; provided, further, if Purchaser desires to negotiate with Seller in
response to a Seller Notice, then the Go-Shop Period shall not expire prior to
the expiration of the notice periods set forth in this Section 4.02(d).

(e)    Disclosures Under Law. Nothing in this Section 4.02 shall prohibit Seller
from (A) taking and disclosing to Seller’s shareholders a position contemplated
by (i) Rule 14e-2(a) or Rule 14d-9 under the Exchange Act, (ii) Item 1012(a) of
Regulation M-A promulgated under the Exchange Act, or (iii) other Law, or
(B) making any disclosure to Seller’s shareholders if the Committee or the Board
determines (after consultation with outside legal counsel) that failure to so
disclose such position could reasonably be expected to be inconsistent with its
fiduciary duties under applicable Law or give rise to a violation of Law.

(f)    Certain Definitions. For purposes of this Agreement:

“Alternative Proposal” means, any offer or proposal by any Person or group of
Persons concerning any sale, lease, license or other disposition to such Person
or group of Persons, directly or indirectly, of all or any portion of the
Transferred Property (including by way of share sale, asset sale, license,
merger, consolidation, business combination, joint venture or similar
transaction or series of transactions).

“Go-Shop Period” means the period beginning on the date of this Agreement and
continuing through January 31, 2020.

“Superior Proposal” means a written Alternative Proposal, on its most recently
amended or modified terms (if amended or modified), made by a Person or group of
Persons that the Committee or the Board determines in its good faith business
judgment (after consultation with outside legal counsel and its financial
advisor) to be more favorable to Seller than the Transactions taken as a whole
(taking into account all the terms and conditions the Committee or the Board
considers appropriate (including any such changes to the terms of this Agreement
proposed by Purchaser in response to such Alternative Proposal or otherwise and
additional alternative transactions available to the Company and the value and
ongoing cost and liability of any Transferred Property that may be retained)).

 

13



--------------------------------------------------------------------------------

SECTION 4.03    Access. From the date hereof through the Closing Date, Seller
shall, and shall cause its Representatives and employees of the Transferred
Entities to, provide Purchaser and its authorized agents, officers and
representatives who have a need to know such information (a) reasonable access
to the books and records of the Transferred Property, the officers of Seller and
employees of the Transferred Entities and (b) copies of all such Contracts,
permits, books and records and other existing documents and data related to the
Transferred Property and the Transferred Entities’ businesses and such
additional financial, operating and other data and information of Seller as
Purchaser as Purchaser may reasonably request (other than to the extent included
in the Data Room); provided, however, that such examinations and investigations
shall be conducted during Seller’s normal business hours and shall not
unreasonably interfere with Seller’s operations and activities. Seller shall,
and shall cause its Representatives and employees of the Transferred Entities
to, cooperate with Buyer in its investigation of the Transactions and the
Transferred Property.

SECTION 4.04    Data Room. As soon as reasonably practicable after the date
hereof, Seller shall consult with Purchaser and at least five business days
prior to the Closing make available to Purchaser access to an electronic data
room (the “Data Room”) with respect to the Transferred Property, containing
copies, lists or summaries reasonably requested by Purchaser with respect to the
material contracts and other assets and liabilities of the Transferred Property,
the Transferred Entities and their Subsidiaries. Seller shall make the Data Room
available to Purchaser on or before Closing and shall preserve access to, and
make available copies of materials in, the Data Room for 30 days following
Closing. In the event that, after Closing, Purchaser determines that certain
requested materials should have been included in the Data Room but were not,
Seller, for a period of 30 days after Closing, shall use commercially reasonable
efforts to deliver such materials to Purchaser after the Closing.

SECTION 4.05    Reasonable Efforts.

(a)    Upon the terms and subject to the conditions set forth in this Agreement,
each of the parties shall use all commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Transactions, including obtaining of all necessary actions or
nonactions, and Consent from Governmental Entities and the making of all
necessary Filings (including Filings with Governmental Entities, if any) and the
taking of all commercially reasonable steps as may be necessary to obtain a
Consent from, or to avoid a Proceeding by, any Governmental Entity.
Notwithstanding anything to the contrary in this Section 4.05(a), Purchaser
shall not be required to license, divest, dispose of or hold separate any assets
or businesses of either party or any of their respective Subsidiaries and
Affiliates or otherwise take or commit to take any action that limits its
freedom of action with respect to, or its ability to retain, any of the assets
or businesses of Purchaser or Seller or any of their respective Affiliates or
Subsidiaries, or that would otherwise have a material adverse effect on
Purchaser. Except as otherwise permitted under this Agreement, Purchaser shall
not (and shall cause its Subsidiaries and Affiliates not to) take or agree to
take any action that would be reasonably likely to prevent or materially delay
the Closing.

 

14



--------------------------------------------------------------------------------

(b)    Before the Closing, each party hereto shall, and shall cause its
Affiliates to, use all commercially reasonable efforts to obtain, and to
cooperate in obtaining, all Consents from third parties necessary or appropriate
to permit the consummation of the Transactions; provided, however, that the
parties shall not be required to pay or commit to pay any amount to (or incur
any obligation in favor of) any Person from whom any such Consent may be
required (other than customary Filing fees payable to Governmental Entities,
which shall be shared evenly between Purchaser and Seller, and nominal Filing or
application fees payable to other third parties) and no party shall be required
to agree to any conditions or restrictions imposed by any third party that,
individually or in the aggregate, in the judgment of such party, would
materially impair (or would reasonably be expected to materially impair) the
ability of such party to consummate the Transactions. Seller shall not have any
liability whatsoever to Purchaser arising out of or relating to the failure to
obtain any Consents that may be required in connection with the Transactions or
because of the termination of any Contract as a result thereof. Purchaser
acknowledges that no representation, warranty or covenant of Seller contained
herein shall be breached or deemed breached, as a result of (i) the failure to
obtain any such Consent, (ii) any such termination or (iii) any Proceeding
commenced or threatened by or on behalf of any Person arising out of or relating
to the failure to obtain any such Consent or any such termination as long as
Seller has used commercially reasonable efforts to obtain such Consent.

(c)    Without limiting the generality of the foregoing, each of Seller and
Purchaser shall as promptly as practicable, but in no event later than five
Business Days following the execution and delivery hereof, file with the United
States Federal Trade Commission (the “FTC”) and the Antitrust Division of the
United States Department of Justice (the “DOJ”) the notification and report
form, if any, required for the Transactions. Any such notification and report
form and other Filings shall be in substantial compliance with the requirements
of the HSR Act. Seller and Purchaser shall furnish to the other such necessary
information and reasonable assistance as the other may request in connection
with its preparation of any Filing or submission that is necessary under the HSR
Act. Seller and Purchaser shall keep each other apprised of the status of any
communications with and any inquiries or requests for additional information
from, the FTC, the DOJ and any other Governmental Entity and shall comply
promptly with any such inquiry or request and shall promptly provide any
supplemental information requested in connection with the Filings, if any, made
hereunder pursuant to the HSR Act. Any such supplemental information shall be in
substantial compliance with the requirements of the HSR Act. Without limiting
the generality of the foregoing, Purchaser shall, and shall cause its
Subsidiaries and its ultimate parent entity (as defined in or for purposes of
the HSR Act) to, use its commercially reasonable best efforts to take, or cause
to be taken, all actions and do, or cause to be done, all things necessary,
proper or advisable to consummate and make effective the Transactions and to
enable the Closing to occur as soon as reasonably possible (and in any event no
later than the Outside Date), including taking all reasonable action to resolve
such objections, if any. Notwithstanding the foregoing, Purchaser shall not be
required to contest any action, whether initiated by the FTC, DOJ, state
antitrust enforcement authorities, competition authorities of any other nation
or other jurisdiction or any other Governmental Entity or Person, and to have
vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order that restricts, prevents or prohibits the consummation of the
Transactions.

(d)    Subject to Laws relating to the sharing of information, Seller and
Purchaser shall have the right to review in advance, and to the extent
practicable each will consult the other

 

15



--------------------------------------------------------------------------------

on, all the information relating to Seller or Purchaser the case may be, and any
of their respective Affiliates or other related Persons, that appear in any
Filing made with, or written materials submitted to, any third party or any
Governmental Entity in connection with the Transactions

SECTION 4.06    Financial Releases. Purchaser shall use its best efforts to
cause Seller and its Affiliates to be unconditionally released promptly
following the Closing from any guaranty, performance bond, letter of credit or
similar instrument pursuant to which Seller or any such Affiliate directly or
indirectly has guaranteed Indebtedness, liabilities or obligations in respect of
the business of any Transferred Entity or any Subsidiary of a Transferred Entity
(the “Seller Credit Support Instruments”) pursuant to one or more written
release agreements, each in a form reasonably satisfactory to Seller or such
Affiliate and, if applicable, Purchaser shall enter into a replacement guarantee
or similar arrangement in favor of any third party that is a beneficiary of such
Seller Credit Support Instrument. Each such release agreement shall provide for
Purchaser to assume and to become solely responsible for any and all
liabilities, guarantees, covenants, obligations, costs and payments associated
with the underlying agreement or obligations.

SECTION 4.07    Names Following the Closing. Promptly following the Closing,
Purchaser shall cause the name of each Transferred Entity and each Subsidiary of
a Transferred Entity to be changed to a name not including or similar to the
name “Intrexon.” Promptly following the Closing, Purchaser shall cease using a
name including or similar to the name “Intrexon” in any of its marketing or
other business materials.

SECTION 4.08    Intercompany Agreements.

(a)    Seller shall take all actions necessary to terminate before or concurrent
with the Closing all Contracts between Seller, on the one hand, and any of the
Transferred Entities or any of their Subsidiaries, on the other hand, without
any payment being made with respect thereto. Effective as of the Closing, each
party, for itself and on behalf of its Affiliates (including, with respect to
Purchaser after the Closing, the Transferred Entities and their Subsidiaries and
Affiliates) and its and their successors, heirs and executors, hereby
irrevocably, knowingly and voluntarily releases, discharges and forever waives
and relinquishes all claims, demands, obligations, liabilities, defenses,
affirmative defenses, setoffs, counterclaims, actions and causes of action of
whatever kind or nature, whether known or unknown, which any such party has, may
have or might have or may assert, now or in the future, against the other party
or any of its Representatives and their respective successors, assigns, heirs
and executors, arising out of any Contract, transaction, event, circumstance,
action, failure to act or occurrence of any sort or type, whether known or
unknown, in each case involving the other party, any Transferred Entity or any
Subsidiary of a Transferred Entity, that occurred, existed, was taken, permitted
or begun before the Closing; provided, however, that this Section 4.08 shall not
release, waive, discharge or otherwise affect the rights or obligations of any
such party under this Agreement. In furtherance of the foregoing, each party,
for itself and on behalf of its Affiliates (including, with respect to Purchaser
after the Closing, the Transferred Entities and their Subsidiaries and
Affiliates) and its and their successors, heirs and executors, hereby waives and
agrees not to assert any rights under any Law to the effect that a general
release does not extend to claims that the creditor does not know or suspect at
the time of executing the release, including Section 1542 of the California
Civil Code.

 

16



--------------------------------------------------------------------------------

(b)    Purchaser acknowledges and agrees that: (i) the coverage of the
Transferred Entities and their Subsidiaries under all the bonds, policies and
insurance risk arrangements maintained, sponsored or arranged by Seller (other
than the Transferred Entities) before the Closing may be terminated or cease to
apply to the Transferred Entities and their Subsidiaries as of the Closing Date;
(ii) insurance providers may no longer be willing to provide the Transferred
Entities and their Subsidiaries with insurance coverage on the same terms
(including price), or at all, when the Transferred Entities and their
Subsidiaries are no longer affiliated with Seller; and (iii) accordingly,
Purchaser shall be solely responsible for determining the type of insurance and
coverage that the Transferred Entities and their Subsidiaries will put into
effect from and after the Closing Date, notwithstanding any disclosure made
herein concerning the current insurance coverage of the Transferred Entities and
their Subsidiaries.

(c)    Purchaser shall cause all amounts owed by Genopaver, LLC, Persea Bio, LLC
or any other Affiliate of Purchaser (other than Seller and its Affiliates) to
any Transferred Entity or any Subsidiary of any Transferred Entity under any
invoice or agreement to be paid in full prior to the Closing Date.

SECTION 4.09    Tax Matters.

(a)    Tax Cooperation for Restructuring. Seller intends to effectuate the
Restructuring in the manner set forth on Exhibit B. During the period beginning
on the date of this Agreement and continuing through the Closing Date (and, if
necessary and possible pursuant to applicable Law, after the Closing Date and
prior to the filing of applicable Tax Returns), each of the parties shall
consider in good faith proposed changes to the manner in which the Restructuring
is effectuated and shall take, or cause to be taken, all actions, and shall do,
or cause to be done, and shall assist and cooperate with the other party in
doing, all things reasonably requested by the other party in order to minimize
the Taxes payable by such other party in connection with, or following, the
Restructuring including, for example, possibly converting one or more
Transferred Entities into a single-member liability company, the filing of a
Code Section 338(h)(10) election in connection with the purchase, and making
certain other elections available under the Code and the Treasury Regulations
promulgated thereunder; provided, however, for the avoidance of doubt,
(i) Seller shall not be required to take any actions that would materially
increase the Taxes payable by Seller or its Affiliates in connection with the
Restructuring or the transactions otherwise contemplated by this Agreement and
(ii) Seller shall not take any actions not contemplated by Exhibit B (as
modified pursuant to this Section 4.09(a)) that could reasonably be expected to
materially increase the Taxes payable by Purchaser or its Affiliates with
respect to a Transferred Entity in a Post-Closing Tax period.

(b)    Tax Indemnification. Seller shall indemnify Purchaser and its Affiliates
and hold them harmless from and against, without duplication, (i) any and all
Taxes (or the nonpayment thereof) of Seller and its Subsidiaries for all
Pre-Closing Tax Periods, (ii) any and all Taxes (or the nonpayment thereof) with
respect to the Transferred Entities and the Transferred Property for all
Pre-Closing Tax Periods (taking into account the allocation of Taxes in
Section 4.09(c)), (iii) any Taxes directly attributable to the settlement of
intercompany balances, accounts receivable or accounts payable prior to or at
the Closing, (iv) any and all Taxes of any Person imposed on the Transferred
Entities as a transferee or successor, by contract or pursuant to any Law or
otherwise, which Taxes are attributable to an event or transaction occurring
before the Closing, (v) any Taxes

 

17



--------------------------------------------------------------------------------

for which the Transferred Entities are liable pursuant to Treasury Regulation
Section 1.1502-6 or any similar provision of state, local or non-U.S. Law as a
result of having been a member of Seller’s consolidated group before the
Closing. For the avoidance of doubt, Seller shall be responsible for all Taxes
attributable to the Restructuring. Notwithstanding any other provision of this
Agreement, Seller shall have no indemnification obligation for any Taxes of any
Transferred Entity resulting from any action taken by Purchaser or its
subsidiaries after the Closing on the Closing Date outside the ordinary course
of business.

(c)    Allocation of Tax Liability for Straddle Periods. For purposes of the Tax
Return preparation, Tax reimbursement, and Tax indemnity provisions of this
Agreement, in the case of any Taxes that are payable for a taxable period that
includes (but does not end on) the Closing Date (a “Straddle Period”), the
portion of such Tax related to the portion of such Straddle Period ending on and
including the Closing Date shall (i) in the case of any Taxes other than those
described in clause (ii) below, be deemed equal to the amount of such Tax for
the entire Tax period multiplied by a fraction the numerator of which is the
number of days in the Tax period ending on and including the Closing Date and
the denominator of which is the number of days in the entire Tax period, and
(ii) in the case of any Taxes based upon or related to income, gains, payments
or receipts (including sales and use Taxes), or employment or payroll Taxes, be
deemed equal to the amount which would be payable if the relevant Tax period
ended on and included the Closing Date. Seller shall be liable for all Taxes
allocable to the pre-closing portion of the Straddle Period.

(d)    Tax Returns with Respect to the Transferred Entities. For purposes of
preparing and filing all Income Tax Returns of, or that include, the Transferred
Entities, the income of the Transferred Entities shall be apportioned to the
period up to and including the Closing Date and the period after the Closing
Date using a closing of the books method for the Transferred Entities as of the
end of the Closing Date consistent with the methodology set forth in
Section 4.09(c). At its own expense, Seller shall prepare (or cause to be
prepared) and file (or cause to be filed) all Income Tax Returns that are
required to be filed by or with respect to the Transferred Entities for Tax
periods ending on or before the Closing Date (the “Pre-Closing Income Tax
Returns”) and shall pay (or cause to be paid) any Taxes due in respect of such
Tax Returns. Except to the extent agreed by the parties pursuant to
Section 4.09(a), all such Pre-Closing Income Tax Returns shall be prepared
consistent with past practices, unless otherwise required by applicable Law.
Seller shall deliver or cause to be delivered such Pre-Closing Income Tax
Returns to the Purchaser no less than 30 days prior to the applicable filing
deadline (taking into account applicable extensions) for Purchaser’s review and
comment.

(e)    Other Tax Returns. Except for the Tax Returns described in
Section 4.09(d), Purchaser shall prepare (or cause to be prepared) and file (or
cause to be filed) when due, all Tax Returns required to be filed by or with
respect to the Transferred Property and shall pay (or cause to be paid) any
Taxes due in respect of such Tax Returns. To the extent any such Tax paid by
Purchaser pursuant to the preceding sentence is an indemnifiable Tax in
accordance with Section 4.09(b) or otherwise allocable to Seller in accordance
with Section 4.09(c), Seller shall reimburse Purchaser for such Taxes no later
than three days after Purchaser’s written request for reimbursement and
provision of documentation to Seller establishing the amount of any
indemnifiable Taxes (including any computation of any amounts allocable to
Seller in accordance with Section 4.09(c)).

 

18



--------------------------------------------------------------------------------

(f)    Cooperation. Seller and Purchaser shall cooperate to the extent
reasonably requested by the other party, in connection with preparing, executing
and filing any Tax Returns with respect to the Transferred Property and any Tax
audits, examinations, claims, assessments or administrative or court proceedings
(a “Tax Contest”). Such cooperation shall include the retention and (upon the
other party’s request) the provision of records and information which may be
reasonably relevant to any such Tax Return or Tax Contest and making appropriate
Persons available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. From and after
the Closing, each party shall promptly notify the other party following receipt
by such first party or any Affiliate thereof of a written notice from a Tax
authority of any Tax Contest with respect to Taxes for a Pre-Closing Tax Period
or Straddle Period. Seller shall have the right to represent the interests of a
Transferred Entity or other Person with respect to any Tax Contest solely with
respect to a Pre-Closing Income Tax Return; provided, however, that Purchaser
shall be entitled to participate in such Tax Contest (at its sole expense) and
Seller shall not compromise or settle such Tax Contest without Purchaser’s
consent, which may not be unreasonably withheld, conditioned or delayed. With
respect to any other Tax Contest, relating, in part, to Taxes for which
Purchaser is entitled to be indemnified pursuant to Section 4.09(b), Purchaser
shall have the right to represent the interests of a Transferred Entity or other
Person; provided, however, that Seller shall be entitled to participate in such
Tax Contest (at its sole expense) and Purchaser shall not compromise or settle
such Tax Contest without Seller’s consent, which may not be unreasonably
withheld, conditioned or delayed.

(g)    No Amended Tax Returns. Except as otherwise provided in this Agreement,
without the prior written consent of Seller (which may not be unreasonably
withheld, conditioned, or delayed), except as required by applicable Law,
Purchaser shall not, and shall not cause or permit its Affiliates to (a) file an
amended Tax Return for any Transferred Property or any Transferred Entity for
any Tax Period ending on or before the Closing Date or , (b) voluntarily
approach any Governmental Entity regarding any Taxes or Tax Returns related to
Transferred Property or a Transferred Entity relating to any Tax periods or Tax
Returns ending on or before the Closing Date.

(h)    Refunds. Any refunds (or credits for overpayment) of Taxes, including any
interest received from a Tax authority thereon, attributable to any Pre-Closing
Tax Period or the portion of any Straddle Period ending on the Closing Date of
any Transferred Entity or the Transferred Property shall be for the account of
Seller to the extent such Tax was paid by Seller or its Affiliate prior to the
Closing or paid by Seller in accordance with the Tax indemnification provided in
Section 4.09(b). Promptly upon any receipt of any such refund (or credit for
overpayment), Purchaser shall promptly pay over any such refund (or the amount
of any such credit), including any interest thereon, to Seller. In the event a
Tax authority requests a return of such Tax refund (or credit in lieu thereof)
previously provided to Seller, Seller shall promptly (within two days of
Purchaser’s request thereof) pay over such refund (or the amount of any such
credit in lieu of a refund), including any interest thereon, to Purchaser.

(i)    Tax Sharing Agreements. All Tax sharing agreements or similar agreements,
if any, with respect to or involving a Transferred Entity shall be terminated as
of the Closing Date and after the Closing Date, Purchaser and the Transferred
Entities shall not be bound thereby or have any liability thereunder.

 

19



--------------------------------------------------------------------------------

SECTION 4.10    Employment & Benefits Matters.

(a)    With respect to employees of the Transferred Entities, and any other
employees of Seller or an Affiliate of Seller identified after the date hereof
and prior to the Closing reasonably acceptable to Purchaser, who continue in
employment with a Transferred Entity or commence employment with Purchaser or an
Affiliate of Purchaser from the Closing (such individuals, “Continuing
Employees”), Purchaser shall, or shall cause an Affiliate to, for a period of 12
months following the Closing (or, if earlier, until the termination of the
applicable Continuing Employee’s employment with Purchaser and its Affiliates),
provide to such Continuing Employees while they continue in employment (i) base
salary or wage rate (as applicable), commissions (as applicable) and annual cash
incentive opportunities (as applicable) that in each case are reasonably
comparable in the aggregate to the cash-based compensation provided to
Continuing Employees immediately prior to the Closing, and (ii) employee
benefits that are reasonably comparable in the aggregate to the employee
benefits provided to similarly situated employees of Purchaser or its Affiliates
under employee benefit plans that will be applicable to employees of Purchaser
after the Closing, other than base salary or wage rate, commissions and cash
incentive opportunities (excluding, for this purpose, any defined benefit plan
participation, employee stock purchase plan participation, any equity-based
compensation, retiree medical and similar benefits and deferred compensation).

(b)    Purchaser will use commercially reasonable efforts to grant, or cause to
be granted, to Continuing Employees credit for service with Seller or an
Affiliate of Seller, including a Transferred Entity (or predecessor employers to
the extent Seller or an Affiliate of Seller, including a Transferred Entity,
provides such past service credit) prior to the Closing Date for purposes of
eligibility, vesting and determining the level of benefits under any benefit
plan, program, policy, agreement or arrangement made available to Continuing
Employees on or after the Closing Date (collectively, the “Purchaser Plans”)
(excluding any sabbatical program, defined benefit pension, nonqualified
deferred compensation, equity or equity-based or retiree welfare benefits) to
the same extent service was recognized for the same purpose under the comparable
Seller benefit plan, except to the extent it would result in the duplication of
benefits. In addition, for purposes of each Purchaser Plan, and subject to the
agreement by the applicable insurer and recordkeeper to accommodate same on a
reasonably cost-effective basis, providing medical, dental, pharmaceutical, or
vision benefits to any Continuing Employee, to the extent consistent with the
governing terms of the applicable Purchaser Plan, Purchaser will use
commercially reasonable efforts to cause to be waived all pre-existing condition
exclusions and actively at work requirements and similar limitations,
eligibility waiting periods and evidence of insurability requirements under any
Purchaser Plans that provide such benefits in which Continuing Employees
commence participation during the plan year in which the Closing Date occurs to
the extent such exclusions, requirements or limitations were waived or satisfied
by a Continuing Employee under an analogous Seller benefit plan providing such
benefits in which the Continuing Employee participated immediately prior to the
Closing.

(c)    This Section 4.10 shall be binding upon and inure solely to the benefit
of each of the parties to this Agreement, and nothing in this Section 4.10,
express or implied, shall confer upon any other Person any rights or remedies of
any nature whatsoever under or by reason of this Section 4.10. Nothing contained
herein, express or implied, shall be construed to establish, amend or modify any
benefit plan, program, agreement or arrangement. The parties hereto

 

20



--------------------------------------------------------------------------------

acknowledge and agree that the terms set forth in this Section 4.10 shall not
create any right in any Continuing Employee or any other Person to any continued
employment with any Transferred Entity, Purchaser or any of their respective
Affiliates or compensation or benefits of any nature or kind whatsoever.

SECTION 4.11    Additional Agreements. The parties shall negotiate in good faith
a mutually acceptable domain name agreement (“DNA”), joint-defense agreement
(“JDA”) and transition services agreement (the “TSA”).

SECTION 4.12    Misdirected Payments; Misallocated Assets.

(a)    If Seller or any of its Subsidiaries or Affiliates, on the one hand, or
Purchaser or any of its Subsidiaries or Affiliates, on the other hand, after the
Closing Date receives any funds properly belonging to the other party or its
Affiliates or Subsidiaries, as applicable, the receiving party will promptly so
advise such other party and will promptly deliver such funds to an account or
accounts designated in writing by such other party.

(b)    Following the Closing, (i) in the event that Seller, Purchaser or any of
their respective Subsidiaries or Affiliates discovers an asset that primarily
relates to the Transferred Property or a Transferred Entity’s business
immediately prior to the Closing is owned by Seller and was not acquired by
Purchaser hereunder, Seller shall assign, transfer and convey such asset to
Purchaser for no additional consideration, and shall execute and deliver such
further documents and instruments necessary to give effect to and evidence such
assignment, transfer and conveyance and (ii) in the event that Seller, Purchaser
or any of their respective Subsidiaries or Affiliates discovers an asset that
did not primarily relate to the Transferred Property or a Transferred Entity’s
business immediately prior to the Closing was acquired by Purchaser or its
Subsidiaries or Affiliates hereunder, Purchaser or its Subsidiaries or
Affiliates shall assign, transfer and convey such asset to Seller for no
additional consideration, and shall execute and deliver such further documents
and instruments necessary to give effect to and evidence such assignment,
transfer and conveyance.

Article V

Conditions Precedent

SECTION 5.01    Condition to Each Party’s Obligation To Consummate the
Transactions. The respective obligation of each party to effect the Transactions
is subject to the satisfaction or waiver on or before the Closing Date of the
following condition:

(a)    No Injunctions or Restraints. No temporary restraining order, preliminary
or permanent injunction or other Judgment issued by any court of competent
jurisdiction or Law preventing the consummation of the Transactions shall be in
effect; provided, however, that the condition in this Section 5.01(a) shall not
be available to any party in connection with or as a result of any order,
injunction or other Judgment issued by any Governmental Entity other than a
court of competent jurisdiction in the United States or any Law of any
Governmental Entity other than the United States.

 

21



--------------------------------------------------------------------------------

(b)    Antitrust. Any waiting period (and any extension thereof) applicable to
the Transactions under the HSR Act shall have been terminated or shall have
expired.

(c)    Other Agreements. Each of the DNA, JDA and TSA shall have been duly
executed and delivered by Seller and Purchaser.

(d)    Completion of the Restructuring. Seller shall have effected the
Restructuring, on or before the Closing Date, on terms reasonably satisfactory
to Purchaser and Seller.

(e)    Required Consents and Filings. All Consents and Filings with,
Governmental Entities or third parties required or necessary for the
consummation of the Transactions, if any, shall have been obtained and shall be
in full force and effect.

SECTION 5.02    Conditions to the Obligation of Purchaser to Consummate the
Transactions. The obligation of Purchaser to consummate the Transactions is
subject to the satisfaction (or waiver by Purchaser) on or before the Closing
Date of the following conditions:

(a)    Representations and Warranties. The representations and warranties of
Seller set forth in Article II that (i) are not qualified by “material” or
“material adverse effect” shall be true and correct in all material respects and
(ii) are qualified by “material” or “material adverse effect” shall be true and
correct, in each case, as of the Closing Date as though made on the Closing
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects on and as of such earlier date).

(b)    Performance of Obligations of Seller. Seller shall have performed or
complied with all obligations and covenants in all material respects (considered
collectively) required by this Agreement to be performed or complied with by
Seller, on or before the Closing Date.

(c)    Officer’s Certificate. An officer’ certificate, dated as of the Closing
Date, executed by Seller, certifying as to the matters set forth in
Section 5.02(a) and (b).

(d)    Material Adverse Effect. Except as Disclosed to Purchaser, between the
date hereof and the Closing Date, there shall have been no event, result,
circumstance, occurrence, development, fact, condition, change or effect that
has had or would reasonably be expected to have, individually or in the
aggregate, a materially adverse effect on the Transferred Property taken as a
whole, other than any event, result, circumstance, occurrence, development,
fact, condition, change or effect that (i) Purchaser or its controlling
Affiliates could reasonably anticipate or (ii) that arise from the negotiation
of this Agreement of the consummation or public announcement of any of the
Transactions.

SECTION 5.03    Conditions to the Obligation of Seller to Consummate the
Transactions. The obligation of Seller to consummate the Transactions is subject
to the satisfaction (or waiver by Seller) on or before the Closing Date of the
following conditions:

 

22



--------------------------------------------------------------------------------

(a)    Representations and Warranties. The representations and warranties of
Purchaser set forth in Article III that (i) are not qualified by “material” or
“material adverse effect” shall be true and correct in all material respects and
(ii) are qualified by “material” or “material adverse effect” shall be true and
correct, in each case, as of the Closing Date as though made on the Closing
Date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects on and as of such earlier date).

(b)    Performance of Obligations of Purchaser. Purchaser shall have performed
or complied with all obligations and covenants in all material respects
(considered individually and collectively) required by this Agreement to be
performed or complied with by Purchaser on or before the Closing Date, and
Seller shall have received a certificate signed by an authorized officer of
Purchaser to such effect.

(c)    Officer’s Certificate. An officer’ certificate, dated as of the Closing
Date, executed by Purchaser, certifying as to the matters set forth in
Section 5.03(a) and (b).

SECTION 5.04    Frustration of Closing Conditions. Neither Purchaser nor Seller
may rely, either as a basis for not consummating the Transactions or terminating
this Agreement and abandoning the Transactions, on the failure of any condition
set forth in this Article V to be satisfied if such failure was caused by such
party’s material breach of any provision of this Agreement.

Article VI

Termination

SECTION 6.01    Termination. Notwithstanding anything herein to the contrary,
this Agreement may be terminated and the Transactions abandoned any time before
the Closing:

(a)    by mutual written consent of Purchaser and Seller;

(b)    by either Purchaser or Seller:

(i)    if the Transactions are not consummated on or before April 30, 2020 (the
“Outside Date”);

(ii)    if any Governmental Entity issues a Judgment permanently enjoining or
otherwise permanently prohibiting the Transactions and such Judgment shall have
become final and nonappealable; or

(iii)    if any condition to the obligation of such party to consummate the
Transactions set forth in (A) with respect to Purchaser, Section 5.01 (Condition
to Each Party’s Obligation to Consummate the Transactions) or Section 5.02
(Conditions to the Obligation of Purchaser to Consummate the Transactions), or
(B) with respect to Seller, Section 5.01 (Condition to Each Party’s Obligation
to Consummate the Transactions) or Section 5.03 (Conditions to the Obligation of
Seller to Consummate the Transactions), in either case, becomes incapable of
satisfaction before the Outside Date;

 

23



--------------------------------------------------------------------------------

(c)    by Purchaser, if Seller breaches or fails to perform in any material
respect any of its representations, warranties or covenants contained in this
Agreement, which breach or failure to perform (i) would give rise to the failure
of a condition set forth in Section 5.02 and (ii) cannot be or has not been
cured within 30 days after the giving of written notice to Seller of such breach
(provided that Purchaser is not then in material breach of any representation,
warranty or covenant contained in this Agreement);

(d)    by Seller, if Purchaser breaches or fails to perform in any material
respect any of its representations, warranties or covenants contained in this
Agreement, which breach or failure to perform (i) would give rise to the failure
of a condition set forth in Section 5.03 and (ii) cannot be or has not been
cured within 30 days after the giving of written notice to Purchaser of such
breach (provided that Seller is not then in material breach of any
representation, warranty or covenant in this Agreement); or

(e)    by Seller, if the Committee or the Board has received a Superior
Proposal, and the Committee or the Board concurrently approves, and Seller
concurrently enters into, an Alternative Sale Agreement providing for the
implementation of such Superior Proposal.

SECTION 6.02    Procedure for Termination. A termination of this Agreement
pursuant to Section 6.01 shall, in order to be effective, require action by the
terminating party’s board of directors (or equivalent governing body) or the
duly authorized designee of its board of directors (or equivalent governing
body), which in the case of Seller is the Committee, together with written
notice thereof to the other party hereto as contemplated by Section 7.06.

SECTION 6.03    Effect of Termination. In the event of termination of this
Agreement by either Seller or Purchaser as provided in Section 6.01, this
Agreement shall forthwith become void and have no effect, without any liability
or obligation on the part of Purchaser or Seller, other than each party’s
obligations under Article VII, which provisions shall survive such termination;
provided, however, that the termination of this Agreement shall not relieve
either party from any liability for any breach of any representation, warranty,
covenant, obligation or other provision hereof or actual, intentional fraud.

Article VII

General Provisions

SECTION 7.01    Survival. The representations, warranties and covenants
contained in this Agreement shall survive the Closing and the delivery of the
Transferred Property and assumption of the Assumed Liabilities.

SECTION 7.02    Amendments and Waivers. This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties hereto. A
party hereto may waive only by an instrument in writing compliance by the other
party hereto with any term or provision hereof that such other party was or is
obligated to comply with or perform. No delay or omission by either party hereto
to exercise any right or power under this Agreement or pursuant to Law shall
impair such right or power or be construed as a waiver thereof. A waiver by
either party of any representation, warranty, covenant or condition shall not be
construed to be a waiver of any succeeding breach of any other representation,
warranty, covenant or condition.

 

24



--------------------------------------------------------------------------------

SECTION 7.03    Expenses; Transfer Taxes.

(a)    Except as otherwise expressly set forth in Section 7.03(b), all costs and
expenses incurred in connection with this Agreement and the Transactions shall
be paid by the party incurring such expense.

(b)    All real property transfer or gains Tax, sales Tax, use Tax, stamp Tax,
stock transfer Tax or other similar Tax applicable to the transfer of the
Transferred Property, if any, shall be paid 50% by Purchaser and 50% by Seller.
Each party shall use all reasonable efforts to avail itself of any available
exemptions from any such Taxes or fees, and to cooperate with the other party in
providing any information and documentation that may be necessary to obtain such
exemptions.

SECTION 7.04    Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by either party without the
prior written consent of the other party hereto; provided however, that Seller
may assign or transfer the Contingent Payment Right without obtaining any such
consent; and provided further that Purchaser may assign its rights hereunder to
one or more of its Affiliates who agree to be bound hereby; provided that any
such assignment shall not relieve Purchaser from any of its obligations
hereunder. Any attempted assignment in violation of this Section 7.04 shall be
void.

SECTION 7.05    No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns, and nothing herein
expressed or implied shall give or be construed to give to any Person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder.

SECTION 7.06    Notices. All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent by facsimile or sent, postage prepaid, by registered, certified or
express mail or overnight courier service and shall be deemed given when
received, as follows:

(i)    if to Purchaser:

c/o Third Security, LLC

The Governor Tyler,

1881 Grove Ave,

Radford, Virginia 24141

Attention:      Legal Department

with a copy, which shall not constitute notice, to:

Troutman Sanders LLP

1001 Haxall Point

 

25



--------------------------------------------------------------------------------

Richmond, Virginia 23219

Attention:    John Owen Gwathmey

Email:          johnowen.gwathmey@troutman.com

(ii)    if to Seller:

Intrexon Corporation

20374 Seneca Meadows Parkway,

Germantown, Maryland 20876

Attention:    Legal Department

with a copy, which shall not constitute notice, to:

Sidley Austin LLP

787 7th Avenue

New York, New York 10019

Attention:    Scott M. Freeman

Email:          sfreeman@sidley.com

with a further copy, which shall not constitute notice, to:

Hogan Lovells US LLP

100 International Drive, Suite 2000

Baltimore, Maryland 21202

Attention:    William I. Intner

Email:          william.intner@hoganlovells.com

SECTION 7.07    Interpretation; Certain Definitions.

(a)    The headings contained herein, the table of contents hereto and the index
of defined terms are for reference purposes only and shall not affect in any way
the meaning or interpretation hereof. When a reference is made herein to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Any agreement, instrument or statute defined or referred to herein or
in any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns. For all
purposes of this Agreement, unless otherwise specified herein, (i) “or” shall be
construed in the inclusive sense of “and/or”; (ii) words (including capitalized
terms defined herein) in the singular shall be construed to include the plural
and vice versa and words (including capitalized terms defined herein) of one
gender shall be construed to include the other gender, each as the context
requires; (iii) the terms “hereof” and “herein” and words of similar import
shall be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement; and (iv) all references herein to “$” or
dollars shall refer to United States dollars. Any

 

26



--------------------------------------------------------------------------------

cause of action for breach of any representation or warranty contained herein
shall accrue, and the statute of limitations period shall begin to run, on the
Closing Date. Any cause of action for breach of any covenant contained herein
shall accrue, and the statute of limitations period shall begin to run, when the
breach first occurs.

(b)    For all purposes hereof:

“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person; provided, however, that neither Randal
J. Kirk, nor Purchaser nor any Person controlled by either of Randal J. Kirk or
Purchaser, other than Seller and its Subsidiaries, shall be deemed to be an
Affiliate of Seller. For purposes of this definition, the term “control”
(including its correlative meanings “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).

“After Tax Amounts” is defined in Section 1.02(b)(iv).

“Agreement” is defined in the preamble.

“Allocation Schedule” is defined in Section 1.06.

“Alternative Proposal” is defined in Section 4.02(f).

“Alternative Sale Agreement” is defined in Section 4.02(d).

“Assumed Liabilities” is defined in Section 1.01Section 1.01(b).

“Board” is defined in Section 4.02(d).

“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions are generally authorized
or required by Law to close in The City of New York, New York.

“Chosen Court” is defined in Section 7.12.

“Closing” is defined in Section 1.03.

“Closing Conditions” is defined in Section 1.03.

“Closing Date” is defined in Section 1.03.

“Closing Purchase Price” is defined in Section 1.02Section 1.02(a).

“Committee” is defined in Section 4.02(d).

“Code” means the Internal Revenue Code of 1986, as amended.

 

27



--------------------------------------------------------------------------------

“Consent” is defined in Section 2.03.

“Contingent Payment Right” is defnied in Section 1.02(b).

“Continuing Employees” is defined in Section 4.10(a).

“Contract” is defined in Section 2.03.

“Covered Claim” is defined in Section 7.13.

“Data Room” ia defined in Section 4.04.

“Disclosed to Purchaser” means any information that has been disclosed orally or
in writing to Marcus E. Smith and Theodore J. Fisher.

“DOJ” is defined in Section 4.05(c).

“Domain Name Transfer Documents” is defined in Section 1.04(a)(ii).

“DNA” is defined in Section 4.11.

“Equity Interest” means (i) any capital stock, membership interests or other
share capital, equity or ownership interest or voting security; (ii) any
securities (including debt securities) directly or indirectly convertible into
or exchangeable or exercisable for any capital stock, membership interests or
other share capital, equity or ownership interest or voting security, or
containing any profit participation features; or (iii) any rights, warrants or
options (including put or call options) directly or indirectly to subscribe for
or to purchase any capital stock, membership interests, other share capital,
equity or ownership interest or voting security, or securities containing any
profit participation features, or to subscribe for or to purchase any securities
(including debt securities) convertible into or exchangeable or exercisable for
any capital stock, membership interests, other share capital, equity or
ownership interest or voting security or securities containing any profit
participation features.

“Equity Transfer Documents” is defined in Section 1.04(a)(i).

“Excel” means, at any time, the version of Microsoft® Excel then being generally
used by the Manager or any successor application then being generally used by
the Manager.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Filing” is defined in Section 2.03.

“FTC” is defined in Section 4.05(c).

“Go-Shop Activities” is defined in Section 4.02(a)(iii).

“Go-Shop Period” is defined in Section 4.02(e).

 

28



--------------------------------------------------------------------------------

“Governmental Entity” is defined in Section 2.03.

“HSR Act” is defined in Section 2.03.

“Hurdle Amonut” is defined in Section 1.02(b).

“including” means “including, without limiting the generality of the foregoing”.

“Income Tax” means any federal, provincial, state, local or foreign Tax that is
based on, or computed with respect to, income or earnings (and any franchise Tax
or Tax on doing business imposed in lieu thereof), including any interest,
penalty or addition thereto, whether disputed or not.

“Income Tax Return” means any Tax Return relating to Income Taxes.

“Indebtedness” means, with respect to a Person, without duplication, (a) all
indebtedness for borrowed money, (b) all obligations evidenced by notes, bonds,
debentures or other similar instruments (other than performance, surety and
appeal bonds arising in the Ordinary Course of Business in respect of which such
Person’s liability remains contingent), (c) all reimbursement, payment or
similar obligations, contingent or otherwise, under acceptance, letter of credit
or similar facilities and (d) any liability of others described in clauses
(a) through (c) above that the Person has guaranteed or that is otherwise its
legal liability, and including in clauses (a) through (d) above any accrued and
unpaid interest or penalties thereon.

“IRR” means an internal rate of return based on:

(i)    the XIRR function in Excel; and

(ii)    such assumptions and adjustments as the parties determine necessary or
advisable, in good faith (after consultation with their respective outside legal
counsel and financial advisors).

“JDA” is defined in Section 4.11.

“Judgment” means any judgment, order, decree, award, ruling, decision, verdict,
subpoena, injunction or settlement entered, issued, made or rendered by any
Governmental Entity (in each case whether temporary, preliminary or permanent).

“Law” means any Federal, state, local, foreign, international or multinational
treaty, constitution, statute or other law, ordinance, rule or regulation.

“Lien” means any mortgage, lien, security interest, pledge, equitable interest,
charge, conditional sale or other title retention agreement, right of first
refusal, hypothecation, option, warrant, claim, adverse claim or encumbrance of
any kind.

“Ordinary Course of Business” means, with respect to an action taken by any
Person, an action that is consistent with the past practices of such Person or
that is otherwise taken in the ordinary course of the normal day-to-day
operations of the business of such Person.

 

29



--------------------------------------------------------------------------------

“Outside Date” is defined in Section 6.01(b)(i).

“Permitted Lien” means (i) such Liens as are set forth on Schedule 2.04
(Transferred Property), (ii) Liens arising or incurred in the Ordinary Course of
Business, (iii) Liens for Taxes that are not due and payable, (iv) imperfections
of title or encumbrances, (v) statutory Liens and (vi) Liens arising or incurred
in Seller’s use of a license or sublicense that, individually or in the
aggregate, do not impair materially, and would not reasonably be expected to
impair materially, the continued use and operation of the assets to which they
relate in the conduct of the business of Seller.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

“Pre-Closing Income Tax Returns” is defined in Section 4.09(d).

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any Straddle Period, the portion of such
Straddle Period ending on and including the Closing Date.

“Proceeding” means any suit, action or proceeding (in each case, whether civil
or criminal) commenced, brought, conducted or heard by or before any
Governmental Entity.

“Purchase Price” is defined in Section 1.02.

“Purchaser” is defined in the preamble.

“Purchaser Plans” is defined in Section 4.10(b).

“Representatives” is defined in Section 4.02(a).

“Seller” is defined in the preamble.

“Seller Credit Support Instruments” is defined in Section 4.05(a).

“Seller Notice” is defined in Section 4.02(d).

“Straddle Period” is defined in Section 4.09(c).

“Superior Proposal” is defined in Section 4.02(f).

“Tax” and “Taxes” means any federal, state, local and foreign taxes, charges,
fees, levies or other similar assessments or liabilities (including income,
receipts, ad valorem, value added, excise, real or personal property, escheat,
unclaimed property, sales, occupation, service, stamp, transfer, registration,
natural resources, severance, premium, windfall or excess profits,
environmental, customs, duties, use, licensing, withholding, employment, social
security, unemployment, disability, payroll, share, capital, surplus,
alternative, minimum, add-on minimum, estimated, franchise or any other taxes,
charges, fees, levies or other similar assessments or liabilities of any kind
whatsoever), whether computed on a separate, consolidated, unitary or combined
basis or in any other manner, and includes any interest, fines, penalties,
assessments, deficiencies or additions thereto.

 

30



--------------------------------------------------------------------------------

“Tax Contest” is defined in Section 4.09(f).

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Transferred Entity” means each Person set forth under the heading “Transferred
Entity” on Exhibit A.

“Transferred Equity” has the meaning set forth in the Recitals.

“Transactions” means the purchase and sale of the Transferred Property, the
assumption by Purchaser of the Assumed Liabilities and the other transactions
contemplated by this Agreement.

“Transaction Expenses” means all fees, expenses and costs incurred directly in
connection with the Transactions, including the fees of any financial advisors,
accountants or legal advisors.

“Transferred Property” is defined in the Recitals.

“TSA” is defined in Section 4.11.

“Subsidiary” of any Person means another Person with respect to which the first
Person owns, directly or indirectly, an amount of the voting securities, other
voting ownership or voting partnership interests sufficient to elect at least a
majority of its board of directors or other governing body (or, if there are no
such voting interests, greater than fifty percent (50%) of its equity
interests). The term Subsidiary shall include all Subsidiaries of such
Subsidiary.

“Subscription Agreement” is defined in the Recitals.

“Superior Proposal” is defined in Section 4.02(f).

SECTION 7.08    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other parties.

SECTION 7.09    Entire Agreement. This Agreement and the Subscription Agreement
contain the entire agreement of the parties with respect to the Transactions and
supersede all prior agreements between the parties with respect to the
Transactions. The parties hereto have voluntarily agreed to define their rights,
liabilities and obligations with respect to the Transactions exclusively in
contract pursuant to the express terms and provisions of this Agreement; and the
parties hereto expressly disclaim that they are owed any duties or are entitled
to any remedies not expressly set forth in this Agreement. Except in the case of
intentional breach

 

31



--------------------------------------------------------------------------------

or actual fraud, the sole and exclusive remedies for any breach of the terms and
provisions of this Agreement (including any representations and warranties set
forth herein, made in connection herewith or as an inducement to enter into this
Agreement) or any claim or cause of action otherwise arising out of or related
to the Transactions shall be those remedies available at law or in equity for
breach of contract only (as such contractual remedies have been further limited
or excluded pursuant to the express terms of this Agreement); and the parties
hereby agree that no party hereto shall have any remedies or cause of action
(whether in contract or in tort) for any statements, communications,
disclosures, failures to disclose, representations or warranties not set forth
in this Agreement. Nothing in this Agreement shall be construed to limit any
remedy available to Seller or Purchaser at law or in equity for any intentional
breach of this Agreement or actual fraud by the other party.

SECTION 7.10    Severability. If any provision hereof (or any portion thereof)
or the application of any such provision (or any portion thereof) to any Person
or circumstance shall be held invalid, illegal or unenforceable in any respect
by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion thereof) or the application of such provision to any other Persons or
circumstances.

SECTION 7.11    Enforcement. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity. Any requirements for the
securing or posting of any bond in connection with such remedy are waived. Each
of the parties hereby irrevocably waives, and agrees not to assert or attempt to
assert, by way of motion or other request for leave from the court, as a
defense, counterclaim or otherwise, in any Proceeding involving a Covered Claim,
any claim or argument that there is an adequate remedy at law or that an award
of specific performance is not otherwise an available or appropriate remedy.

SECTION 7.12    Consent to Jurisdiction. Each party irrevocably submits to the
exclusive jurisdiction of the United States District Court for the Eastern
District of Virginia, Alexandria Division or, in the event such court lacks
jurisdiction, the Circuit Court of the County of Fairfax, Virginia, for the
purposes of any suit, action or other Proceeding arising out of this Agreement
or any Transaction (the “Chosen Court”). Each party agrees to commence any such
action, suit or Proceeding in the Chosen Court. Notwithstanding the foregoing,
any party hereto may commence an action, suit or Proceeding with any
Governmental Entity anywhere in the world for the sole purpose of seeking
recognition and enforcement of a judgment of the Chosen Court. Each party
further agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth above shall be
effective service of process for any action, suit or Proceeding in Virginia with
respect to any matters to which it has submitted to jurisdiction in this
Section 7.12. Each party irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or Proceeding arising out of this
Agreement or the Transactions in the Chosen Court, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or Proceeding brought in any such court
has been brought in an inconvenient forum.

 

32



--------------------------------------------------------------------------------

SECTION 7.13    GOVERNING LAW. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE TO THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS
AGREEMENT (INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR
RELATED TO ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS
AGREEMENT OR AS AN INDUCEMENT TO ENTER INTO THIS AGREEMENT) (EACH, A “COVERED
CLAIM”), SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE COMMONWEALTH OF VIRGINIA
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
COMMONWEALTH, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.

SECTION 7.14    WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY OR THEREBY. EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 7.14.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have duly executed this Agreement as of
the date first written above.

 

INTREXON CORPORATION By:  

/s/ Donald P. Lehr

  Name:  Donald P. Lehr   Title:    Chief Legal Officer

[Signature Page to Stock and Asset Purchase Agreement]



--------------------------------------------------------------------------------

TS BIOTECHNOLOGY HOLDINGS, LLC By:   JPK 2009, LLC, its sole Member   By:  
THIRD SECURITY, LLC, its Manager   By:  

/s/ Randal J. Kirk

    Randal J. Kirk     Manager

ACKNOWLEDGED AND AGREED

AS SET FORTH BELOW

Randal J. Kirk is executing this Stock and Asset Purchase Agreement solely to
guarantee the payment obligations of Purchaser set forth in Article I.

 

/s/ Randal J. Kirk

Randal J. Kirk

[Signature Page to Stock and Asset Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Transferred Entities; Transferred Equity

 

Transferred Entity

  

Equity Interests Owned by Seller

Blue Marble AgBio LLC, a Delaware limited liability company    100% of the LLC
interests ILH Holdings, Inc., a Delaware corporation    100% of the outstanding
shares of common stock Intrexon Produce Holdings, Inc., a Delaware corporation
   100% of the outstanding shares of common stock Intrexon UK Holdings, Inc., a
Delaware corporation    100% of the outstanding shares of common stock
Oragenics, Inc., a Florida corporation    Common shares: 1,448,110 Oragenics,
Inc., a Florida corporation    Series C preferred shares: 113.9411 SH Parent,
Inc., a Delaware corporation    Common shares: 343,800

 

1 

Including the right to any additional preferred shares that may be issued as
dividend before the Closing Date (note: fractional shares are allowed).

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Restructuring

The Restructuring may include some or all of the following: (i) the transfer
from Seller to Blue Marble AgBio, LLC (“Blue Marble”) of substantially all
equipment, contracts, and materials used in the Ag Business, (ii) a sublease
from Seller to Blue Marble of that certain facility in Davis, CA presently used
by the Ag Business, (iii) the execution of one or more licenses providing Blue
Marble with the right to use certain technologies of Intrexon presently used by
the Ag Business, and (iv) the transfer from Seller to ILH Holdings Inc. of
substantially all equipment, contracts, and materials related to the Fine
Chemicals Business. Blue Marble will be classified as a disregarded entity for
U.S. federal tax purposes, and therefore the transfers of assets from Seller to
Blue Marble described in (i) are intended to be disregarded for federal tax
purposes. The transfers of assets to ILH Holdings Inc. described in (iv) are
intended be taxable transfers for U.S. federal tax purposes.

For purposes of the foregoing, “Ag Business” means the use of the following for
the development of products: (i) the Florian technology platform, (ii) the
Botticelli technology platform, and (iii) anti-fungal peptides developed in
connection with the collaboration between Intrexon and the Donald D. Danforth
Plant Science Center.

For purposes of the foregoing, “Fine Chemicals Business” means Seller’s yeast
fermentation technology platform for the biologic production of active
pharmaceutical ingredients and other fine chemicals.

 

B-1